UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 MELISSA KELLEY-HILTON,                 :
                                        :
                     Plaintiff,         :       19cv9963 (DLC)
                                        :
           -v-                          :      OPINION AND ORDER
                                        :
 STERLING INFOSYSTEMS INC.,             :
                                        :
                     Defendant.         :
                                        :
 -------------------------------------- X

APPEARANCES

For the plaintiff:
Giskan Solotaroff & Anderson LLP
Jason L. Solotaroff
Amy E. Robinson
90 Broad Street, 10th Floor
New York, NY 10004

For the defendant:
Seyfarth Shaw LLP
Katherine Perrelli
James S. Yu
620 Eighth Avenue
New York, NY 10018

DENISE COTE, District Judge:

     In this suit, plaintiff Melissa Kelley-Hilton alleges that

she was wrongfully terminated by her former employer, Sterling

Infosystems Inc. (“Sterling”).   Kelley-Hilton has moved for a

preliminary injunction preventing Sterling from enforcing any

contractual provisions that would prohibit her from competing

with Sterling, soliciting its customers, or hiring its


                                   1
employees.   For the following reasons, the motion for a

preliminary injunction is denied.


                        Procedural History

     Kelley-Hilton filed this action on October 28, 2019.    She

filed her motion for a preliminary injunction on November 6.    At

a November 15 conference, a preliminary injunction hearing was

scheduled for December 5.   On November 22, the defendant

submitted its Memorandum of Law in Opposition to Kelley-Hilton’s

motion.   On December 1, the parties submitted proposed findings

of fact and conclusions of law, along with their hearing

exhibits and affidavits constituting the direct testimony of

their witnesses.   The following witnesses provided affidavits:

(1) the plaintiff, (2) Steven Barnett, Sterling’s Chief Legal &

Risk Officer, (3) Joy Henry, Sterling’s General Manager for

Financial and Business Services, (4) Danielle Korins, Sterling’s

Chief People Officer, and (5) Lou Paglia, Sterling’s President.

In addition, the plaintiff submitted a Pretrial Memorandum

replying to the defendant’s Memorandum of Law.

     On December 3, the Court informed the parties that it would

provide them with its preliminary view of the issues on the

consent of both parties.    The parties consented, and in a second

telephone conference that day, the Court explained that, for

reasons described below, it was unlikely to issue a preliminary


                                  2
injunction.    On the basis of that information, the parties

elected for oral argument on December 5 rather than an

evidentiary hearing.

     Oral argument was held on December 5, during which the

parties consented to submit this motion for a decision based on

the written record provided to the Court on or before December

1.   Having considered the evidence, the Court makes the

following findings of fact and conclusions of law.


                          Findings of Fact

I.   Kelley-Hilton’s Employment at Sterling

     In 2009, Kelley-Hilton joined Sterling as Executive Vice

President of its subsidiary Bishops Services, LLC (“Bishops”),

which provides services such as pre-investment due diligence and

executive-level pre-employment investigations.    In 2011, Kelley-

Hilton signed a series of agreements bearing the title “Employee

Agreements.”    The Employee Agreements included a non-harassment

policy, an alcohol and drug policy, computer usage policies, an

arbitration agreement, and -- of particular importance here -- a

“Non-Disclosure and Proprietary Rights Agreement” (the “NDPRA”).

     The NDPRA states, in relevant part:

     To the extent enforceable under Federal and State
     Laws, employee agrees that during the term of this
     Agreement and for a period of twelve (12) months
     thereafter, Employee shall not compete with Employer
     by soliciting, accepting employment as an employee,


                                  3
     contractor, consultant, or independent contractor with
     any competitor or client of Employer for whom Employee
     has worked on behalf of Employer [sic].

     To the extent enforceable under Federal and State
     Laws, employee further agrees that during the term of
     this Agreement, and for a period of twelve (12) months
     thereafter, Employee shall not attempt to sell any
     competing goods or services to any client whom
     Employer Introduces Employee [sic], nor shall Employee
     do any work for or contract with any competitor or
     client to whom Employer introduces Employee.

     To the extent enforceable under Federal and State
     Laws, during employment with Employer and for a period
     of twelve (12) months afterwards Employee will not
     solicit, entice or persuade any other Employee of
     Employer or Employer’s clients to leave the services
     of their Employer for any reason.

     To the extent enforceable under Federal and State
     Laws, employee agrees that the foregoing restrictions
     are fair and reasonable considering the scope of
     Employee’s employment, salary and benefits provided by
     Employer and Employee further agrees that such
     restrictions will not unduly restrict or prohibit
     Employee from obtaining gainful employment in her
     chosen profession.

(Emphasis added.)   The NDPRA further provides that it “shall be

constructed [sic] in accordance with the Laws of the State of

New York.”

     In 2015, Kelley-Hilton received a grant of stock options

and signed an agreement entitled “Sterling Ultimate Parent Corp.

2015 Long-Term Equity Incentive Plan Nonqualified Stock Option

Agreement” (the “Stock Option Agreement”).   The Stock Option

Agreement includes a “Restrictive Covenants” provision.   The

provision explains that the restrictions in the Stock Option


                                 4
Agreement do not supersede those to which an employee is already

subject:

     For the avoidance of doubt, from and after the Grant
     Date, if and to the extent the Participant is party to
     an Employee Agreement that provides for restrictive
     covenants relating to nondisclosure of confidential
     information, noncompetition, nonsolicitation, and/or
     nondisparagement, the Participant shall be subject to
     the provisions of such Employee Agreement and shall
     not be subject to the following provisions . . . .

Those “following provisions” in the Stock Option Agreement

impose restrictions on disclosure of confidential information,

retention of intellectual property rights, competition,

solicitation, and disparagement.

     Of particular relevance here, the Stock Option Agreement

includes the following restrictions:

     Noncompetition. The Participant agrees that during
     the course of the Participant’s employment or other
     service with any Company Party and during the period
     of twelve (12) months commencing from the Date of
     Termination (the “Restricted Period”), the Participant
     will not, without the express prior written consent of
     the Company, anywhere, either directly or indirectly .
     . . engage in or otherwise be connected to or benefit
     from any Competitive Business. For purposes of this
     Agreement, a “Competitive Business” is one that
     engages in or provides, or intends to engage in or
     provide, employment, volunteer or tenant-related
     background checks and related services or engages in
     any other business that is the same or substantially
     the same as any business engaged in or in development
     by the Company as of the Date of Termination. . . .

     Nonsolicitation. The Participant further agrees that,
     during the course of the Participant’s employment or
     other service with any Company Party and during the
     period of two (2) years commencing from the Date of


                                   5
     Termination, the Participant will not, without the
     express prior written consent of the Company, directly
     or indirectly, (i) in connection with a Competitive
     Business, solicit, transact business with or perform
     services for . . . any person or entity that is or was
     (at any time within twelve (12) months prior to the
     contact, communication, solicitation, transaction of
     business, or performance of services), a customer or
     prospective customer . . . of any Company Party, (ii)
     hire or solicit or encourage any employee of any
     Company Party to leave the employment of such Company
     Party, in each case except for general solicitations
     of employment by the Participant . . . not
     specifically directed towards employees of any Company
     Party, or (iii) interfere with, disrupt or attempt to
     interfere with or disrupt the relationship,
     contractual or otherwise, between any Company Party
     and any of its customers, suppliers, vendors, lessors,
     independent contractors, agents or employees.

The Stock Option Agreement provides that it “shall be governed

by and construed according to the laws of the State of

Delaware.”

     While Kelley-Hilton worked at Bishops, she was responsible

for overseeing all operations in the investigations group and

led thousands of individual investigations.    During her tenure,

Kelley-Hilton worked with numerous clients, including investment

banking and private equity firms, venture capital and hedge

funds, real estate investment trusts, commercial lending

institutions, law firms, and corporations.    Kelley-Hilton also

oversaw investigations for governmental clients that operate

citizenship-by-investment programs.   These programs allow

wealthy individuals to obtain citizenship or residency in



                                6
exchange for an investment in or donation to the relevant

country. 1

      In December 2018, Sterling began a corporate reorganization

that, among other things, created managerial positions that

would oversee each of Sterling’s key client industries, such as

financial services, healthcare, or retail.   Sterling placed

Bishops in the new reporting hierarchy for financial and

business services.   As part of the restructuring, Bishops was

rebranded “Sterling Diligence.”

II.   The Termination of Kelley-Hilton’s Employment

      Following the restructuring, Kelley-Hilton’s

responsibilities and resources were reduced.   Kelley-Hilton was

deeply unhappy with these changes, and in August 2019 she

retained counsel.    In early September, Kelley-Hilton initiated a

series of conversation with management about terms of a

potential separation from Sterling.   Unbeknownst to Sterling

executives, the plaintiff recorded many of these conversations.

      During a call on September 5, 2019 with Joy Henry,

Sterling’s General Manager of Financial and Business Services,


1 See generally Allison Christians, Buying In: Residence and
Citizenship by Investment, 62 St. Louis U. L.J. 51, 51-53
(2017); Jeff Veteto, The Alienability of Allegiance: An
International Survey of Economic Citizenship Laws, 48 Int’l Law.
79, 80-81 (Summer 2014); Sterling Diligence, Solutions (last
visited Dec. 4, 2019), https://www.sterlingdiligence.com/
solutions.

                                  7
and Danielle Korins, Sterling’s Chief People Officer, Kelley-

Hilton expressed her unhappiness, and Korins indicated that it

would be possible for Kelley-Hilton to leave the company with

severance pay.   The next day, in a call with Henry alone,

Kelley-Hilton noted that Korins “had said that . . . if I didn’t

like a decision, that there was a severance package that she

could write up.”   Kelley-Hilton continued, “I guess I’d like to

see what that would look like.”   During September and October,

Kelley-Hilton had numerous communications with Sterling

employees concerning possible terms for her separation from the

company.   These negotiations were unsuccessful and culminated in

a call on October 7, during which Steven Barnett, Sterling’s

Chief Legal & Risk Officer, told Kelley-Hilton that her

employment would be terminated.   By an email of the same day,

Barnett confirmed that Kelley-Hilton’s employment with Sterling

would end on October 10.


                        Conclusions of Law

     A party seeking a preliminary injunction is generally

required to show (1) either (a) a likelihood of success on the

merits or (b) sufficiently serious questions going to the merits

of its claims to make them fair ground for litigation, (2) that

the moving party is likely to suffer irreparable injury in the

absence of a preliminary injunction, (3) a balance of the


                                  8
hardships tipping in favor of the moving party, and (4) that the

public interest would not be disserved by the issuance of a

preliminary injunction.    eBay Inc. v. MercExchange, L.L.C., 547

U.S. 388, 391 (2006); Salinger v. Colting, 607 F.3d 68, 79-80

(2d Cir. 2010); Citigroup Glob. Markets, Inc. v. VCG Special

Opportunities Master Fund Ltd., 598 F.3d 30, 38 (2d Cir. 2010).

When the requested injunction would alter, rather than maintain,

the status quo, the moving party must show a “substantial”

likelihood of success on the merits.     N.Y. Progress & Prot. PAC

v. Walsh, 733 F.3d 483, 486 (2d Cir. 2013) (citation omitted).

     A court may not “presume that the plaintiff will suffer

irreparable harm;” rather the plaintiff must demonstrate actual

harm that cannot be remedied later by monetary damages should

the plaintiff prevail on the merits.     Salinger, 607 F.3d at 80.

Harm may be irreparable where the loss is difficult to replace

or measure, or where a plaintiff should not be expected to

suffer the loss.    Id. at 81.   Courts must pay “particular

attention to whether the ‘remedies available at law, such as

monetary damages, are inadequate to compensate for [the]

injury.’”   Id.   at 80 (quoting eBay, 547 U.S. at 391).

     Kelley-Hilton seeks a declaratory judgment that, because

Sterling terminated her employment without cause, it may not

enforce any restrictive covenants against her.     Three


                                   9
determinations are necessary to evaluate the likelihood of the

success of this claim.    First, the 2011 NDPRA provides the

restrictive covenants applicable to the plaintiff, not the 2015

Stock Option Agreement.   And therefore New York law applies.

Second, New York law does not prohibit the enforcement of

restrictive covenants against an employee who is terminated

without cause.    It requires only that the scope of the covenants

be reasonable.    Third, the restrictive covenants in the NDPRA

are reasonable.

I.   The Applicable Contract

     The Stock Option Agreement provides that “if and to the

extent the Participant is party to an Employee Agreement” then

that prior agreement provides the applicable restrictive

covenants rather than the Stock Option Agreement.    Sterling

argues that the term “Employee Agreement” in the Stock Option

Agreement does not encompass the NDPRA signed by Kelley-Hilton

in 2011.

     Defendant’s position is counterintuitive from the start,

since the NDPRA was provided to Kelley-Hilton as part of a

package entitled “Employee Agreements.”    And defendant’s

argument fares no better on closer examination of the contracts.

The Stock Option Agreement defines “Employee Agreement” simply

as “the employment agreement or severance agreement . . .



                                 10
between the Participant and the Company.”    There is no reason to

doubt that the “Employee Agreements” Sterling presented to the

plaintiff were employment agreements between her and the

company.

     Sterling argues that the “Employee Agreements” cannot be an

“Employee Agreement” within the meaning of the Stock Option

Agreement because the Stock Option Agreement includes the

following language:

     “Cause” has the same meaning given to such term in the
     employment agreement or severance agreement (the
     “Employee Agreement”) between the Participant and the
     Company or its affiliate, or if the Participant is not
     a party to an Employee Agreement, then “Cause” has the
     same meaning given to such term in the [Sterling
     Ultimate Parent Corp. 2015 Long-Term Equity Incentive
     Plan].

Since Kelley-Hilton’s 2011 Employee Agreements do not contain a

definition of “Cause,” Sterling maintains that they cannot be an

Employee Agreement contemplated by the Stock Option Agreement.

     But Sterling’s argument asks more than the above-quoted

language can bear.    Potential confusion results from the fact

that the Stock Option Agreement uses a single clause to define

both “Cause” and “Employee Agreement.”    But the definition of

“Cause” does not limit the definition of “Employee Agreement,”

which is simply an “employment agreement.”    While the 2011




                                 11
Employee Agreements do not contain a definition of “Cause,” they

are nonetheless obviously an “employment agreement.” 2

     Moreover, in the portion of the Stock Option Agreement

addressed specifically to restrictive covenants, the Stock

Option Agreement expressly provides that “restrictive covenants

relating to” “noncompetition” and “nonsolicitation” shall be

subject to the Employment Agreement and not to the provisions of

the Stock Option Agreement that address those topics.    The

intent of the Stock Option Agreement to provide the employer and

employee with one set of rules to follow and not to displace

those obligations already in place is clear. 3   It is thus the

NDPRA, not the Stock Option Agreement, that provides the

restrictive covenants applicable to Kelly-Hilton.




2 Even if it were not so clear, ambiguity in the Stock Option
Agreement should be resolved against Sterling, which drafted the
agreement. See Twin City Fire Ins. Co. v. Delaware Racing
Ass’n, 840 A.2d 624, 630 (Del. 2003) (recognizing the “the well-
accepted contra preferentem principle of construction, which is
that ambiguities in a contract should be construed against the
drafter”).

3 If Kelley-Hilton had not entered into the Stock Option
Agreement in 2015, Sterling would presumably insist that the
NDPRA contained enforceable restrictive covenants. As a matter
of plain language, Kelley-Hilton was therefore “party to an
Employee Agreement that provides for restrictive covenants
relating to . . . noncompetition [and] nonsolicitation” before
she signed the Stock Option Agreement.

                                12
II.   Enforceability of Restrictive Covenants Under New York Law

      As noted above, the NDPRA contains a New York choice-of-law

clause.   The parties seem to agree that New York law

consequently governs the enforceability of the restrictive

covenants in the NDPRA.   See Arnone v. Aetna Life Ins. Co., 860

F.3d 97, 108 (2d Cir. 2017) (noting that “choice of law

provisions are generally enforceable under both New York law and

federal common law”).

      Under New York law, “covenants not to compete should be

strictly construed because of the powerful considerations of

public policy which militate against sanctioning the loss of a

person’s livelihood.”   Brown & Brown, Inc. v. Johnson, 34 N.E.3d

357, 361 (N.Y. 2015) (citation omitted).    A covenant restricting

competition is enforceable only “to the extent that it is

reasonable in time and area, necessary to protect the employer’s

legitimate interests, not harmful to the general public and not

unreasonably burdensome to the employee.”    BDO Seidman v.

Hirshberg, 712 N.E.2d 1220, 1223 (N.Y. 1999) (citation omitted).

The New York Court of Appeals has held that one legitimate

interest of the employer is “[p]rotection of customer

relationships the employee acquired in the course of

employment.”   Id. at 1224.   In particular, when “the employee

must work closely with the client or customer over a long period



                                 13
of time,” then “the employee has been enabled to share in the

goodwill of a client or customer which the employer’s over-all

efforts and expenditures created.”    Id. at 1224-25 (citation

omitted).   New York courts therefore reason that “[t]he employer

has a legitimate interest in preventing former employees from

exploiting or appropriating the goodwill of a client or

customer, which had been created and maintained at the

employer’s expense, to the employer’s competitive detriment.”

Id. at 1225.    Applying this standard, the New York Court of

Appeals has allowed an accounting firm to restrict a former

employee’s ability to serve its clients for up to eighteen

months.   Id.

     New York has, however, “recognized an exception to the

general disfavor of noncompete provisions,” known as the

“‘employee choice’ doctrine.”    Morris v. Schroder Capital Mgmt.

Int’l, 859 N.E.2d 503, 506 (N.Y. 2006).    The doctrine “applies

in cases where an employer conditions receipt of post-employment

benefits upon compliance with a restrictive covenant” and “rests

on the premise that if the employee is given the choice of

preserving his rights under his contract by refraining from

competition or risking forfeiture of such rights by exercising

his right to compete, there is no unreasonable restraint upon an

employee’s liberty to earn a living.”    Id.   “An essential


                                 14
element to the doctrine is the employer’s continued willingness

to employ the employee.”    Id. (citation omitted).   “Thus,

although a restrictive covenant will be enforceable without

regard to reasonableness if an employee left his employer

voluntarily, a court must determine whether forfeiture is

‘reasonable’ if the employee was terminated involuntarily and

without cause.”    Id. at 507.

     Plaintiff argues that her employment was terminated without

cause and consequently that her restrictive covenants are

unenforceable. 4   In support of this argument, the plaintiff

principally relies upon Post v. Merrill Lynch, Pierce, Fenner &

Smith, Inc., 397 N.E.2d 358 (N.Y. 1979).     There, plaintiffs’

employment had been terminated by Merrill Lynch, and they

subsequently went to work for one of the firm’s competitors.

Id. at 359.   Fifteen months after that termination, Merrill

Lynch informed the plaintiffs that they had forfeited their

pensions, “pursuant to a provision of the plan which permitted

forfeiture in the event that an employee directly or indirectly

competed with the firm.”    Id.   The New York Court of Appeals

wrote,


4 Sterling argues, not without force, that Kelley-Hilton
engineered the termination of her employment in the hope that a
termination “without cause” would extricate her from the
restrictive covenants. It is not necessary to resolve this
factual dispute.

                                  15
     Acknowledging the tension between the freedom of
     individuals to contract, and the reluctance to see one
     barter away his freedom, the State enforces limited
     restraints on an employee’s employment mobility where
     a mutuality of obligation is freely bargained for by
     the parties. An essential aspect of that
     relationship, however, is the employer’s continued
     willingness to employ the party covenanting not to
     compete. Where the employer terminates the employment
     relationship without cause, however, his action
     necessarily destroys the mutuality of obligation on
     which the covenant rests as well as the employer’s
     ability to impose a forfeiture.

Id. at 360–61.

     The plaintiff would prefer to treat this broad dictum as

Post’s holding.   But the decision as a whole reveals that it is

limited to cases involving a forfeiture of postemployment

benefits.   In particular, the New York Court of Appeals reasoned

that it was required to “take into account the declaration of a

strong public policy against forfeiture of employee benefits

manifested by the Employee Retirement Income Security Act of

1974 (ERISA)” and observed that, had ERISA been in effect at the

time of the plaintiffs’ termination, it might have prohibited

the forfeiture outright.     Id. at 360.   Also, Post began its

discussion by stating the background rule that persists today:

Restrictive covenants will be enforced “to the extent that they

are reasonably necessary to protect the legitimate interests of

the employer and not unduly harsh or burdensome to the one

restrained.”   Id. at 359.    The Court of Appeals then framed the



                                  16
employee-choice doctrine as an exception to this baseline rule:

In the case of the receipt of postemployment benefits,

noncompete provisions are not generally disfavored.    Id. at 360.

Post’s holding concerning terminations without cause is thus an

exception to the exception:   Where the employer terminates the

employment relationship without cause, then the employer may not

unreasonably condition receipt of postemployment benefits on the

employee’s compliance with restrictive covenants.    Id. at 360-

61.

      This reading of Post is confirmed by the summary of the

doctrine offered by the New York Court of Appeals in Morris v.

Schroder Capital Management International, another case

addressing receipt of postemployment benefits, to wit, deferred

compensation.   859 N.E.2d at 505.   Where postemployment benefits

are at stake, “a restrictive covenant will be enforceable

without regard to reasonableness if an employee left his

employer voluntarily, [but] a court must determine whether

forfeiture is ‘reasonable’ if the employee was terminated

involuntarily and without cause.”    859 N.E.2d at 507; see also

Morris v. Schroder Capital Mgmt. Int’l, 481 F.3d 86, 88 (2d Cir.

2007) (per curiam) (relying on this statement of the doctrine,




                                17
following certified question to the New York Court of Appeals). 5

In short, the plaintiff misreads Post to stand for the

proposition that no form of restrictive covenant is enforceable

following a termination without cause.    This reading ignores the

context and issue in Post -- receipt of postemployment benefits

that the employer was contractually bound to give its former

employee.   The law in New York is in fact that contractual

forfeitures of postemployment benefits are per se enforceable

for a violation of a restrictive covenant, unless the employee

was terminated without cause, in which case the standard

reasonableness analysis applies to any restrictive covenant.

Morris, 859 N.E.2d at 507; see also Lenel Sys. Int’l, Inc. v.

Smith, 966 N.Y.S.2d 618, 621 (N.Y. App. Div. 2013) (stock

options); Scott v. Beth Israel Med. Ctr., Inc., 838 N.Y.S.2d

521, 523 (N.Y. App. Div. 2007) (severance payment); Hall v.

Edgewood Partners Ins. Ctr., Inc., 878 F.3d 524, 528-29 (6th

Cir. 2017) (noting that Post’s applicability is limited to

forfeitures of postemployment benefits). 6


5 The parties discuss   the implications of the Second Circuit’s
summary order in Hyde   v. KLS Prof’l Advisors Grp., LLC, 500 F.
App’x 24, 26 (2d Cir.   2012) (cautioning against “extending Post
beyond its holding”).    The Court of Appeals for the Second
Circuit does not give   precedential weight to its summary orders.
See IOP 32.1.1(b).

6 The plaintiff has identified two cases that seem to read Post
more broadly. See Buchanan Capital Markets, LLC v. DeLucca, 41

                                 18
     In short, because Kelley-Hilton does not assert that the

defendant has denied her access to any postemployment benefits

she is contractually entitled to receive, it is irrelevant

whether her employment was terminated with or without cause.

The applicable standard is New York’s common-law reasonableness

analysis:   Kelley-Hilton’s restrictive covenants are enforceable

if they (1) are no more restrictive than required for protection

of Sterling’s legitimate interests, (2) do not impose undue

hardship on Kelley-Hilton, and (3) are not injurious to the

public.   See BDO Seidman, 712 N.E.2d at 1223.

III. Application to Kelley-Hilton’s Restrictive Covenants

     The plaintiff has focused solely on the argument that her

without-cause termination renders her restrictive covenants

unenforceable, to the exclusion of an argument that the

covenants are unreasonable in scope. 7   It would therefore be



N.Y.S.3d 229, 230 (N.Y. App. Div. 2016); Grassi & Co., CPAs,
P.C. v. Janover Rubinroit, LLC, 918 N.Y.S.2d 503, 505 (N.Y. App.
Div. 2011). These relatively short opinions do not examine Post
in detail or account for the New York Court of Appeals’ decision
in Morris. Insofar as state law is unsettled, a federal court
sitting in diversity must “carefully predict how the state’s
highest court would resolve the uncertainty or ambiguity,”
giving “proper regard to the relevant rulings of a state’s lower
courts.” In re Thelen LLP, 736 F.3d 213, 219 (2d Cir. 2014)
(citation omitted). In light of Morris, the cases identified by
plaintiff do not provide a reliable source for predicting how
the New York Court of Appeals would resolve this case.

7 The plaintiff has cursorily argued that the noncompete
provision in the NDPRA would only prohibit her from accepting

                                19
sufficient to say that the plaintiff has not carried her burden

to show a likelihood of success on the merits.   In the interest

of completeness, the Court notes that New York courts have

upheld as reasonable restrictive covenants of similar breadth to

those in the NDPRA.   See TBA Glob., LLC v. Proscenium Events,

LLC, 980 N.Y.S.2d 459, 461 (N.Y. App. Div. 2014) (upholding two-

year nonsolicitation provision); Crown IT Servs., Inc. v. Koval-

Olsen, 782 N.Y.S.2d 708, 710 (N.Y. App. Div. 2004) (finding “no

serious dispute” that a one-year nonsolicitation provision was

reasonable); Integra Optics, Inc. v. Messina, 41 N.Y.S.3d 719,

2016 WL 3917764, at *3 (N.Y. Sup. 2016) (stating that a one-year

noncompete “falls well within prevailing notions of

reasonableness” and that no geographic limitation was necessary

where the employer operated in a market that was worldwide in




employment at one of Sterling’s existing competitors, not from
opening her own business to compete with Sterling. But the
NDPRA prohibits any “attempt to sell any competing goods or
services to any client” that Sterling introduced to Kelley-
Hilton. And it prohibits “entic[ing] or persuad[ing]”
Sterling’s employees to “leave the services of their employer
for any reason.” In her affidavit submitted in support of the
motion for a preliminary injunction, Kelley-Hilton has
represented (1) that in order to operate a competing business
she needs to serve Sterling’s clients and (2) that she would
like to recruit Sterling employees to her new venture. Even if
plaintiff’s construction were correct, her representations
indicate that it would not provide the relief she seeks.
Consequently -- and because this issue has not been the focus of
the parties’ briefing -- the Court declines to definitively
construe the NDPRA at this stage.

                                20
scope but “narrow and well-defined”).    On the present record,

plaintiff has not shown a likelihood of success of the merits or

serious questions concerning the merits of her claims.    Kelley-

Hilton is thus not entitled to a preliminary injunction, and it

is unnecessary to consider the remaining elements of the

preliminary-injunction inquiry.


                           Conclusion

     Plaintiff’s November 7 motion for a preliminary injunction

is denied.



Dated:    New York, New York
          December 5, 2019


                                       ____________________________
                                                DENISE COTE
                                       United States District Judge




                                  21
